Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-12-2005

Hassan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hassan v. Atty Gen USA" (2005). 2005 Decisions. Paper 1569.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1569


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-1005




                            SYED ZULFIQAR UL HASSAN,
                                                 Petitioner

                                              v.

       JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent


                                          ORDER


        It having come to the attention of the Court that the caption entered by the clerk’s
office in the case referenced above included a misspelled part of the Petitioner’s name,
“Zufigar,”

       It is hereby Ordered that the official caption in this case is corrected so that
Petitioner’s name is spelled “Syed Zulfiqar Ul Hassan,” that the captions on the judgment
and on the not precedential opinion entered on November 23, 2004 are amended to reflect
the correct caption, and that any subsequent misspellings of the name throughout the
opinion are also corrected.


                                                   For the Court,

                                                   /s/ Marcia M. Waldron
                                                   Clerk
Dated: January 12, 2005
CMH/cc: MS, RME, PAS, DEG, LDJ
2